               Case 8:21-mj-00311-DUTY Document 5 Filed 05/13/21 Page 1 of 3 Page ID #:295
AD 93C (Rev. 8/18) Warrant by Telephone of Other Reliable Electronic Means (Page 2)


                                                                              Return
Case No.: 8:21-MJ-00311                   Date and time warrant executed:                        Copy of warrant and inventory left with:
                                           J' /'1/)..()~
                                                       I                 I: '1S PM                 A A M'1 d                AI." b Of D q e /
Inventory made in the presence of :                                                        ()      I
                                                SA          J3eltjotM,'I'\                 r),\CI1c.,tdso/'\
Inventory of the property taken and name of any person( s) seized:                              fo r
                     See            ql J                d
                                          r-c,U,e
                                                   J                f>
                                                                   1\ e.. Ce I p
                                                                                      I

                                                                                          I- ~         A-I'\.~
                                                                                                         j>/ujh, •.;.     y




                                                                          Certification


         I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.




Date:
                                                                                                          Executing officer's signature

                                                                                  A{\ d f'e IN          )(   tt,.. e 1e r- / S pe         (I"..   I (t~~11t-
                                                                                                             Printed name ~nd title
            Case 8:21-mj-00311-DUTY Document 5 Filed 05/13/21 Page 2 of 3 Page ID #:296
 FD·S97 (Rev. 4-13-2015)

                                       UNITED STATES DEPARTMENT OF JUSTICE
                                                FEDERAL BUREAU OF INVESTIGATION
                                                         Reeeipt for Property

 Case 10:      LJ\ - 31./2, '25]J
            On (date)    0 l.:\ Ape za -2., .,                      .   (s) listed below were:
                                                                        ColleotecllSeiDcl
                                                                        Recoivod From
                                                                        RetumedTo
                                                                        ReteasedTo
 (Name)        It¥tN\A3>               ·lxlA~A-BA£\
 (Street Address)          f];.1Lp02.       MPsNO\1. "1\1 kL ~"')
 (City)                 Gfrtl\ .\N&          N \(--jUSL       I   ell 4Uo:Zl

 Description of Item (s):                                                                                                                  _

 (L) lJ"EM ~\               .   BIXNK I)QCJ,\ MG-NTS i 1>1 FA12S',
® IW....M, "","2:                 '-p2A-NSC9ND )lo§3B
             2A            :DeelHVU:::jSfrS         ~      f\JOT'TA~c;N




G) teeM              fEB:         Lk!AE. ~/~NA.L                        ~                ]~\\lE           (S\u.Jef?/ (){?hN6E.l
                                   sEt N L3S rjt~ \5                        \1\1   i    COW
@tr~tJ\ WCj'.                    ~D\<;'f;.          VLWA            lASf2              '3.0 t2ehf,
®    11J:-1M
           t=f-IO: \N?7f8eN                         l2l€J\ThL.          d1\SL\) '\)\2\\\1;.              N\~ p&sS?O\T\             '?"20

            ~~~~=}~=~~
                =~
                                                                                                     I




~I~~
          'SMM
@.uTB\A·*=\4;
 Received By:           .jz~
                             @'i\T
                                ..c---
                                              f2~~~
                                              =:_!A- ;                        R~lved     From:
                                                                                                             .
                                                                                                         Bak :;;;
                    ~              ~   (Signature                                                                  (Signature)

 Printed Nftmeffitle:           ~ClI         A4e V\t    (bf>'P\q"V'~'('       Printed Namefl'itle:       ,tl)'\~       ~\        ~(1   e f"
                                             r-rU       ¥Z'C i4 C4l1"col,$t) I.-)
         Case 8:21-mj-00311-DUTY Document 5 Filed 05/13/21 Page 3 of 3 Page ID #:297
FD-S97 (Rev. 4-13-20l5)                                                                     Page   "2   of   h
                                    UNITED STATES DEPARTMENT OF JUSTICE
                                          FEDERAL BUREAU OF INVESTIGATION
                                                         Receipt for Property

CascIO:       kA-$'2~2BT7
          On (date)             0   ':1M(?..-1<ol\            item (8) listed below were:
                                                                  Collected/Seized
                                                                . Received From
                                                                  Returned To
                                                                  Released To
(Name)    ·&ttJ'VI.Ab -MJ Y-h&·6r;;. \
(Street Address) '2:1 (c()2... 'MANQfL tb\\ 12.o.A-l>
(City)    vJ\hU NAt N\EaL\J?L cA 4.'2.(0-,.          j




Descriptionofltem(s):                                                                                            _

@ra:1A             W      \\Q   :\{eR-\-z.oN         S\\\!\   rkLD
